                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Sandra Rouse,                       )
                                    ) C/A No. 0:18-2466-MBS
                   Plaintiff,       )
                                    )
       vs.                          )
                                    )      ORDER
Andrew Saul, Commissioner of        )
Social Security,                    )
                                    )
                   Defendant.       )
____________________________________)

       Plaintiff Sandra Rouse filed the within action on September 6, 2018, seeking judicial review

of a final decision of Defendant Commissioner of Social Security Administration denying Plaintiff’s

claim for disability and disability insurance benefits and supplemental security income.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Paige J. Gossett for pretrial handling. On October 10, 2019, the

Magistrate Judge issued a Report and Recommendation.            The Magistrate Judge found the

Administrative Law Judge (ALJ) failed to explain how the evidence shows Plaintiff can stay on task

such that she can maintain substantial gainful activity. On October 24, 2019, the Commissioner filed

a Notice of Not Filing Objections to the Report and Recommendation.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo

determination of any portions of the Report and Recommendation to which a specific objection is

made. The court may accept, reject, or modify, in whole or in part, the recommendation made by

the Magistrate Judge or may recommit the matter to the Magistrate Judge with instructions. 28
U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The court adopts the Report and Recommendation and incorporates it herein by

reference. The Commissioner’s decision is reversed pursuant to sentence four of 42 U.S.C. § 405(g)

and remanded for further consideration. Because Plaintiff’s application has been pending since July

2010, the Commissioner is directed to expedite his decision on remand.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

October 28, 2019




                                                   2
